DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/11/2021 with respect to the rejection(s) of claims 1-5, 6-11, 24, 28-30, and 32 under 35 U.S.C. § 102(a)(1) as being anticipated by Paterson (US 2008/0236490)/ the rejection(s) of 12 under 35 U.S.C. §103 as being obvious over Paterson in view of Underwood (US 2016/0336174)/ the rejection(s) of claims 13 ,15, and 22 under 35 U.S.C. §103 as being obvious over Paterson in view of Kumar (US 2011/016279)/ the rejection of claim 25 under 35 U.S.C. §103 as being obvious over Paterson in view of Chen (US 2009/0090852)/ the rejection of claims 26-27, 33 under 35 U.S.C. §103 as being obvious over Paterson in view of Tanaka (US 2007/0284043)/ the rejection of claim 31 under 35 U.S.C. §103 as being obvious over Paterson in view of Nguyen (US 2004/0058293) have been fully considered but they are not persuasive. 
   The applicants argue that Paterson fails to teach a “first electrode arrangement (29) defining a first electrode surface (3li) ... [and a] second electrode arrangement (45) defining a second electrode surface (9i, 19ci) ... the first electrode surface being larger than the second electrode surface”, as required in claim 1, because Patterson does not describe that the surface of the first electrode 116 is larger than the surface of the second electrode 130 since in Paterson, the surface of the bottom electrode 130 is the pan-like structure composed of the bottom 

    PNG
    media_image1.png
    549
    822
    media_image1.png
    Greyscale

the electrode 116/ the claimed first electrode having a bottom surface exposed to plasma space 126, the surface is clearly being longer/larger than the top surface of electrode 130/the claimed second electrode exposed to the plasma space 126. It is noted that “I.    DRAWINGS CAN BE USED AS PRIOR ART
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 
 meet the requirement of “first electrode arrangement (29) defining a first electrode surface (3li) ... [and a] second electrode arrangement (45) defining a second electrode surface (9i, 19ci) ... the first electrode surface being larger than the second electrode surface”. The rejection(s) of claims 1-5, 6-11, 24, 28-30, and 32 under 35 U.S.C. § 102(a)(1) as being anticipated by Paterson (US 2008/0236490) and the rejection(s) of claims 12, 13, 15, 25 , 26-27, 33 under 35 U.S.C 103, as set forth in the office action dated 10/14/2020 are maintained in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claim(s) 1-5, 6-7, 8, 9-10, 11, 24, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paterson et al (US 2008/0236490)
 Paterson discloses a capacitive coupled RF vacuum etching apparatus constructed for etch operating under predetermined conditions (page 4, para 0054, page 6, para 0068) and comprising:

the first electrode arrangement 116 defining a first electrode surface exposed to the plasma space 126 (fig. 1), the second electrode arrangement 130 defining a second electrode surface
exposed to the plasma space 126, and comprising the surface of a workpiece carrier 103 (page 2, para 0038, fig. 1A), the first electrode 116 surface being longer/larger than the second electrode 130 surface (fig. 1A, 1B), the first electrode arrangement 116 being electrically connected to an output arrangement 184 of a RF generator arrangement 118 via a match element 124/match box arrangement, generating a plasma supply RF signal ( page 4, para 0054, fig. 1A) and wherein:
the RF generator arrangement 118 generates at least one first plasmas supply signal at a very high frequency (vhf) at the output arrangement 184 and at least one second plasma supply signal at a high frequency (hf) lower than said very high frequency at said output arrangement ( page 4, para 0054, fig. 1A), the first electrode arrangement 116 is electrically connected via the match box arrangement to the output arrangement 184 and is electrically supplied, in operation, by the first and second plasma supply signals ( page 4, para 0053-0055, fig. 1A), the second electrode arrangement 130 is, at least during etching operation, electrically connected to a system ground tab (page 4, para 0057, fig. 1A)
Regarding claim 2, Paterson discloses that the first electrode arrangement 116 comprises conductive/ a metal body with a surrounding surface freely exposed to and immersed in 
Regarding claim 3, Paterson discloses that the conductive/metal body 116 comprises a pattern of through openings and/or through slits tailored so that, in operation, plasma burns in said through openings at said predetermined conditions ( page 4, para 0050, fig. 8)
Regarding claim 4, Paterson discloses that the first electrode surface 116 comprises a top/first surface area extending along a first plane, a bottom/second surface area extending along a second plane, said first and second surface areas defining an interspace tailored so that, in operation, plasma is burning in and along the interspace at the predetermined conditions, and wherein, preferably, said interspaced is as narrow as possible (page 4, para 0050, figs 5, 8) 
 Regarding claim 5, Paterson discloses the second electrode surface 130 comprises a surface area extending along a third plane and said first, second and third planes are parallel planes ( page 4, para 0058, fig. 5)
Regarding claim 6, Paterson discloses that the RF generator arrangement 118 is connected to said first electrode arrangement 116 at more than one locally different contact points 114a, 114b ( page 4, para 0052, fig. 1A)
Regarding claim 7, Paterson discloses that the first (VHF) plasma supply signal and said second plasma supply signal (HF) are connected to the first electrode arrangement 116 at locally different contact points 114a, 114b (page 4, para 0054-0055, fig. 1A)
Regarding claim 8, Paterson discloses that the frequency of the very high frequency supply VHF signal is 27 MHz (page 4, para 0064), which meets the requirement of 10 MHz < fvhf < 400 MHz, 

Regarding claim 10, Paterson discloses that the workpiece carrier 103 is drivingly movable towards and from said first electrode arrangement 116 (page 6, para 0069, fig. 1A)
Regarding claim 11, Paterson discloses that the workpiece carrier 103 is not movable towards and from said first electrode 116 (page 3, para 0048, fig. 5)
Regarding claim 24, Paterson discloses that the generator arrangement 118/122 provide HF power within a range of 10 MHz through 37 MHz and VHF power within a range of 27 MHz to 200 MHz (page 4, para 0054), which reads on generating the first plasma supply signal at 60 MHz and the second plasma supply signal at about 13 MHz
Regarding claim 28, Paterson discloses that the etching apparatus 104 being shaped for rectangular substrates (fig. 1A)
Regarding claim 29, Paterson discloses that the RF generator 118 arrangement is constructed to pulsing/frequency modulating the first and of said second supply signals during operation (page 5, para 0065, fig. 11A)
Regarding claim 30, Paterson discloses that the RF generator arrangement 118/122 is tailored to generate the VHF/very high frequency as an integer multiple of said high frequency (page 5, para 0063, 0065, fig. 11A)

32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paterson et al (US 2008/0236490)
 Paterson discloses a method of etching by making use of a capacitive coupled RF vacuum etching apparatus constructed for etch operating under predetermined conditions (page 4, para 0054, page 6, para 0068) and comprising:
a vacuum chamber 104/recipient -also addressed as enclosure ( page 2, para 0038)
in the vacuum recipient 104 a plasma space 126 in operational contact solely with one electrode arrangement consisting of a first electrode arrangement 116 and of a second electrode arrangement 130 facing said first electrode arrangement ( page 4, para 0056-0057, fig. 1A)
the first electrode arrangement 116 defining a first electrode surface exposed to the plasma space 126 (fig. 1), the second electrode arrangement 130 defining a second electrode surface exposed to the plasma space 126, and comprising the surface of a workpiece carrier 103 ( page 2, para 0038, fig. 1A), the first electrode 116 surface being longer/larger than the second electrode 130 surface ( figs. 1A,1B), the first electrode arrangement 116 being electrically connected to an output arrangement 184 of a RF generator arrangement 118 via a match element 124/match box arrangement, generating a plasma supply RF signal ( page 4, para 0054, fig. 1A) and wherein:
the RF generator arrangement 118 generates at least one first plasmas supply signal at a very high frequency (vhf) at the output arrangement 184 and at least one second plasma supply signal at a high frequency (hf) lower than said very high frequency at said output arrangement ( page 4, para 0054, fig. 1A), the first electrode arrangement 116 is electrically 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al (US 2008/0236490) as applied to claims 1-5, 6-7, 8, 9-10, 11, 24, 28-30 above and further in view of Underwood et al (US 2016/0336174)
The features of claim 1 are set forth above in paragraph 3. Although Paterson discloses that the workpiece carrier 103 is not movable towards and from said first electrode 116 (page 3, para 0048, fig. 5), Paterson fails to disclose that the first electrode arrangement comprises a drivingly movable door for loading /unloading a workpiece 
  Underwood discloses a plasma apparatus comprises a slit valve opening/ drivingly movable door for loading /unloading a workpiece (page 2, para 0015, fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a slit valve opening/ drivingly movable door 

5. Claims 13, 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al (US 2008/0236490) as applied to claims 1-5, 6-7, 8, 9-10, 11, 24, 28-30 above and further in view of Kumar et al (US 2011/016279)
The features of claim 1 are set forth above in paragraph 3. Although Paterson discloses that the chamber/enclosure is subdivided in a pumping compartment comprising a pumping port 162 and an etching compartment comprising said first electrode arrangement 116 ( page 4, para 0056).
Unlike the instant claimed inventions as per claims 13, 15, 22, Paterson fails to discloses that the compartments being separate by a shroud or rim having a pattern of through openings and/or through slits, tailored so, that, in operation, plasma does not bum therein at the predetermined etching conditions, the shroud or rim holding a frame (57) defining a workpiece access opening to said etching compartment, the frame being mounted to the shroud and acting as a downholding member for a workpiece or substrate on said workpiece carrier in said processing position, the shroud being a part of said enclosure Kumar discloses an etching apparatus comprises the etching compartment 180 and lower pumping compartment, being separate by a shield 170/shroud, the shield/shroud being a part of the chamber 100, having a pattern of through openings, the shroud or rim holding legs 176/ a frame defining a workpiece access opening to the etching compartment, the legs 176/frame being mounted to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paterson's apparatus by including a shield/shroud
having a pattern of through openings and holding legs / a frame defining a workpiece access opening, to separate the compartment in order to promote a stable plasma and faster etch rate as taught in Kumar (page 4, para 0037)

6.    Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al (US 2008/0236490) as applied to claims 1-5, 6-7, 8, 9-10, 11, 24, 28-30 above and further in view of Park et al (US 2016/0035610)
The features of claim 1 are set forth above in paragraph 3. Unlike the instant claimed invention as per claim 19, Paterson fails to disclose the limitation of wherein the workpiece carrier comprises a channel arrangement adapted to receive a liquid heating or cooling medium.
Park discloses a plasma etching apparatus comprises a workpiece carrier 110 comprises a channel arrangement 112 adapted to receive a liquid cooling medium (page 4, para 0076, fig. SC)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paterson's apparatus by adding a channel arrangement adapted to receive a liquid cooling medium in the workpiece carrier to cool the substrate to reduce or prevent the damage of the substrate as taught in Park (page 4, para 0076)
25 is rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al (US 2008/0236490) as applied to claims 1-5, 8, 6-7, 9-10, 11, 24, 28-30 above and further in view of Chen et al (US 20090090852)
The features of claim 1 are set forth above in paragraph 3. Unlike the instant claimed invention as per claim 25, Paterson fails to disclose the limitation of the predetermined pressure condition for said etching being 0.1 to 0.5 Pa, both limits included.
Chen discloses a plasma etching system wherein the pressure in the plasma chamber may range from 0.1 mTorr to 10 mTorr (page 3, para 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paterson's apparatus by setting the pressure condition for the etching being 0.1 mTorr to 10 mTorr, which reads on the claimed range of 0.1 Pa/0.75 mTorr to 0.5 Pa / 3.75 mTorr, for ease of plasma ignition and for efficient generation of plasma as taught in Chen (page 3, para 0040)

8. Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al (US 2008/0236490) as applied to claims 1-5, 6-7, 8, 9-10,11, 24, 28-30 above and further in view of Tanaka et al (US 2007/0284043)
  The features of claim 1 are set forth above in paragraph 3. Unlike the instant claimed inventions as per claims 26-27, Paterson fails to disclose the limitations of wherein a spacing between a first part of the surrounding surface of the metal body freely exposed to and immersed in the plasma space and a second part of the first electrode surface, facing the first part is 10mm to 40 mm, preferably 20 mm/wherein a spacing between a predominant 
Tanaka discloses a plasma processing apparatus comprises an upper electrode 33 and lower electrode 20, wherein a spacing D between a predominant part of the upper/ first electrode 33 surface and a predominant part of the surface of the workpiece carrier 11 is 35 mm or 70 mm ( page 2, para 0013-0014, page 3, para 0034-0035, fig. 1), which encompasses the claimed spacing range of 10mm to 40 mm/40mm to 80 mm
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paterson's apparatus by including a spacing of preferably 20 mm between a first part of the surrounding surface of the metal body/first electrode freely exposed to and immersed in the plasma space and a second part of the first electrode surface and a spacing of preferably 65 mm between a predominant part of the first electrode surface and a predominant part of the surface of the workpiece carrier to sufficiently prevent an increase in leak rate of the thermally conductive gas as taught in Tanaka ( page 2, para 0013-0014)

9. Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al (US 2008/0236490) in view of Nguyen et al (US 2004/0058293)
Paterson discloses a substrate processing system/plant comprises a capacitive coupled RF vacuum etching apparatus constructed for etch operating under predetermined conditions (page 4, para 0054, page 6, para 0068) and comprising:


the first electrode arrangement 116 defining a first electrode surface exposed to the plasma space 126 (fig. 1), the second electrode arrangement 130 defining a second electrode surface exposed to the plasma space 126, and comprising the surface of a workpiece carrier 103 ( page 2, para 0038, fig. 1A), the first electrode 116 surface being longer/larger than the second electrode 130 surface ( figs. 1A, 1B), the first electrode arrangement 116 being electrically connected to an output arrangement 184 of a RF generator arrangement 118 via a match element 124/match box arrangement, generating a plasma supply RF signal ( page 4, para 0054, fig. 1A) and wherein:
the RF generator arrangement 118 generates at least one first plasmas supply signal at a very high frequency (vhf) at the output arrangement 184 and at least one second plasma supply signal at a high frequency (hf) lower than said very high frequency at said output arrangement ( page 4, para 0054, fig. 1A), the first electrode arrangement 116 is electrically connected via the match box arrangement to the output arrangement 184 and is electrically supplied, in operation, by the first and second plasma supply signals ( page 4, para 0053-0055, fig. 1A), the second electrode arrangement 130 is, during etching operation, electrically connected to a system ground tab (page 4, para 0057, fig. 1A)


central handler.
Nguyen disclose a substrate assembly processing system/plant comprises a capacitive RF apparatus and processing stations 16,17 wherein the stations may be loaded and unloaded with substrate 10 by a handler/a central handler 11 ( page 4, para 0043, page 7, para 0081, fig. 2b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed Paterson's apparatus in a substrate assembly processing system/plant comprises processing station wherein the stations may be loaded and unloaded with substrate by a handler/a central handler to obtain a processing system apparatus with much improved throughput as taught in Nguyen ( page 2, para 0016)

10. Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al (US 2008/0236490) as applied to claim 32 above and further in view of Tanaka et al (US 2007/0284043)
The features of claim 32 are set forth above in paragraph 4. Unlike the instant claimed invention as per claim 33, Paterson fails to disclose that the etching being performed in a reactive gas atmosphere, preferably containing oxygen and fluorine.
Tanaka discloses a plasma etching method employing a reactive gas atmosphere containing oxygen and fluorine (page 4, para 0038)



Allowable Subject Matter
11. Claims 14, 16-18, 20-21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for the indication of allowable subject matter in claims 14, 16-18, 20-21, 23 have been stated in the office action dated 10/14/2020

12.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
13.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.